Citation Nr: 0309380	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty with The United States 
Marine Corps from February 1979 to May 1982 and with the 
United States Army from July 1983 to July 1992 and from April 
1994 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In January 1966, the claims file was 
transferred to the RO in Muskogee, Oklahoma. 

REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty to 
notify a claimant of any information and evidence necessary 
to substantiate and complete a claim for VA benefits, as well 
as the development responsibilities of the claimant and of 
the VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West 2002).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment but not yet 
final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claims.  

A review of the claims file reflects that pursuant to the 
Board's request for additional development in April 2002, the 
veteran underwent a VA examination for his low back in April 
2003.  A copy of the April 2003 examination report has been 
associated with the claims file.  The RO has not had the 
opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  Initial consideration of this 
material by the RO has not been waived by either the veteran 
or his representative, The American Legion.  As the RO has 
not yet initially considered the April 2003 VA examination 
report, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See 38 U.S.C.A. § 7104(a) (West 2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, a remand is required 
to allow the RO the opportunity to review that evidence.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

2.  Then, the RO should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected low back disability 
with consideration of all additional 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the determination of the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




